Citation Nr: 1639455	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-25 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease and asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to December 1976 and from January 1987 to September 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, the Board found new and material evidence had been received, and reopened the claim for service connection for a respiratory disorder.  The claim on the merits was remanded for additional development.


FINDING OF FACT

The Veteran's respiratory disability, to include chronic obstructive pulmonary disease, was not manifested in service, and is not shown to be related to service.  


CONCLUSION OF LAW

A respiratory disability, to include chronic obstructive pulmonary disease and asthma, was not incurred in or aggravated by active service.  38 U.S.C.A. §§1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a May 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records, Social Security Administration, and VA medical records have been secured.  He was afforded VA examinations to determine the existence and etiology of a respiratory disability.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records show that he was seen on several occasions for treatment of upper respiratory infections.  In February 1990, he complained of a sore throat, weakness, a runny nose and chest congestion.  An examination showed his lungs were clear and there were no rales.  The assessment was upper respiratory infection.  A December 1990 medical board examination shows that he had a history of smoking.  A dental health questionnaire in 1993 shows he denied emphysema and asthma.  

On December 1993 VA examination, the Veteran reported no pertinent complaints.  A history of a bruise to the chest, with some chest congestion, was noted, but it was indicated the Veteran had no complaints at that time.  An examination showed excursions were equal bilaterally, and breath sounds were normal.  A chest X-ray was normal.  The diagnosis was there was no abnormality of the chest.

VA outpatient treatment records disclose that the Veteran was seen in November 1994 for complaints of chest congestion, a dry cough and breathing problems.  An examination revealed inspiratory and expiratory wheezing with a few rales.  The diagnostic impressions were upper respiratory infection, chronic obstructive pulmonary disease and to rule out asthma.

Social Security Administration records show the Veteran was seen in September 1999.  A history of emphysema versus asthma was noted.  The Veteran stated his problems began in 1988 or 1989 when he was in service.  He related he was working in a closed vault.  He indicated his problems continued until 1993 when he became worse to the point he felt it was causing problems.  It was noted he had a smoking history of one pack per day for 20 years.  The diagnosis was recent acute exacerbation of chronic obstructive pulmonary disease.  It was noted in May 2000 that his chronic obstructive pulmonary disease was from cigarettes and job related exposure to unknown chemicals years earlier.

On June 2014 VA examination, the Veteran reported he started to have breathing problems and some chest pain around 1993 or 1994.  He said he underwent a work-up and was told he had chronic obstructive pulmonary disease at that time.  A smoking history of one pack per day for more than 30 years was noted, and the Veteran continued to smoke.  The diagnosis was chronic obstructive pulmonary disease.  The examiner, who noted he reviewed the record, opined that it was less likely than not that the Veteran's condition was incurred in or caused by service.  He related that he found no documentation in the service treatment records that the Veteran was seen for any chest problems other than an upper respiratory infection.  He noted the Veteran was a smoker and this is well known to be a direct cause of chronic obstructive pulmonary disease.  He observed that the Veteran told him that his job in service involved administration and that he was never on a ship.  The examiner added there was no documentation of chronic obstructive pulmonary disease until several years after discharge.  Thus, he found no evidence of chronicity for chronic obstructive pulmonary disease or other respiratory disease in the service treatment records and there was no continuity for chronic obstructive pulmonary disease in the years proximal to service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus (causal link) between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  

The service treatment records contain no complaints or findings related to a lung disability, to include chronic obstructive pulmonary disease.  While the Board acknowledges that the Veteran was treated on a few occasions during service for upper respiratory infections, there is nothing in the record to suggest he had a chronic lung disability in service.  As noted above, he denied having asthma or emphysema in 1993, shortly before his discharge from service.  

It is also significant to note that when he was examined by the VA in December 1993, the Veteran had no complaints pertaining to a respiratory disorder.  There were no abnormal findings concerning the lungs, and a chest X-ray was normal.  

It is true that the Veteran was found to have chronic obstructive pulmonary disease in November 1994, approximately 14 months following his separation from service.  It is significant to point out, however, that the only medical opinion of record is to the effect that the Veteran's respiratory disorder did not have its onset in service.  In fact, the examiner attributed the Veteran's chronic obstructive pulmonary disease to his history of smoking.  

The Veteran maintains that the May 2014 VA examination was brief and not adequate.  He states that the examiner spent approximately one-half the time on matters that did not pertain to the examination.  The record demonstrates that the examiner reviewed the record and specifically noted that the Veteran had only been treated for upper respiratory infections during service.  He noted the Veteran's job in service was in administration and that he had not served on a ship.  Thus, his opinion was predicated on a thorough understanding of the record and the medical findings of record.  The Board finds, therefore, that the examination was adequate to adjudicate the claim.

As to the Veteran's assertions that a respiratory disorder is related to service, his lay opinion cannot be considered competent evidence on this matter.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining that the situations where "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition," including diagnosing a medically "simple" condition such as a broken leg as opposed to a medically complex condition such as cancer).  However, the medical evidence of record indicates that the Veteran's chronic obstructive pulmonary disease had its onset after service, and the most probative evidence has found it is not linked to service.  The Board concludes, therefore, that the preponderance of the evidence is against the claim for service connection for a respiratory disability.

The Board is grateful to the Veteran for his service, and regrets that a more favorable outcome could not be reached.  


ORDER

Service connection for a respiratory disability, to include chronic obstructive pulmonary disease and asthma, is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


